Scott, Judge,
delivered the opinion of the court.
As the will of Gabriel Prewett only directed his land to be sold for the education of orphan children, in the event of his wife dying without children, and as his wife is now living, no ground can'be perqeived on which this petition can be sustained. The contingency has not yet arisen, and never may arise, on the happening cjf which a right to the charity will accrue. The wife is represented as a very young and healthy woman, and as one that may yet live for half a century.
The other judges concurring, the judgment will be affirmed.